       Case 4:20-cr-00009-CDL-MSH Document 18 Filed 09/11/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF GEORGIA
                                 COLUMBUS DIVISION

UNITED STATES OF AMERICA                       : CRIMINAL NUMBER: 4:20-CR-9(CDL)
                                               :
        v.                                     :
                                               :
MARCUS WILLIAMS                                :
_______________________________                :

                          CONSENT ORDER FOR CONTINUANCE

       The defendant in the above-styled case was indicted on March 20, 2020, and arraigned on

August 24, 2020.

        In this case, the Government and the Defendant have represented to the Court that the

parties are requesting additional time to conduct pretrial discovery and conduct plea negotiations.

       Accordingly, IT IS HEREBY ORDERED that the above-referenced matter be continued

hereafter to the Court’s January, 2021 term, and that the Speedy Trial deadline for the trial in this

matter imposed by 18 U.S.C. Sect. 3161(c)(1) be extended to that time. The Court also removes this

case from the previously scheduled September 25, 2020 pretrial docket.

       It is the Court=s finding that the ends of justice [18 U.S.C. Sect. 3161(h)(8)(A)] served by

the granting of this continuance outweigh the best interests of the public and the defendant in a

speedy trial for the reason that failure to grant such continuance could result in a miscarriage of

justice [18 U.S.C. Sect. 3161(h)(8)(B)(i)]; and the failure to grant such continuance would deny

counsel for the defendant and the government the reasonable time necessary for effective

preparation, taking into account the exercise of due diligence [18 U.S.C. Sect. (h)(8)(B)(iv)].

        SO ORDERED, this __11th _ day of _September_, 2020.



                                               S/Clay D. Land
                                               CLAY D. LAND
                                               UNITED STATES DISTRICT JUDGE
